LEVINE, PJ.
The National Cash Register Company brought an action against F. Smerda in the Cleveland Municipal Court to recover on an alleged paper purporting to be a contract. In substance this paper was an agreement signed only by Smerda asking the Register Co. to make him a register and ship it to him. The agreements of payment were also included in this writing.
On the following day Smerda countermanded the order and notified the Company not to manufacture the register. About 25 days later the Company accepted Smerda’s alleged writing. The Company relies on 8443 GC. which reads in part that :
“When, under a contract to sell or a sale, the price is payable on a day certain, irrespective of transfer of title, and the buyer wrongfully neglects or refuses to pay such price, the seller may maintain an action for the price, although property in the goods has not passed and the goods have not been appropriated to the contract, etc.” Judgment in the lower court was entered in favor of Smerda.
On error proceedings the Court of Appeals held:
1. The paper in question was signed only by Smerda and was therefore merely an after to buy and nothing more.
2. It is a rule of the law of contracts that a mere offer will not constitute a valid contract until such offer is accepted; and same must be accepted before revocation by the offerer.
3. In the light of this rule, the alleged offer was made Jan. 5th, revoked Jan. 6th, and the letter of acceptance was not mailed until Jan. 29th. Therefore no contract existed.
Judgment affirmed.